EXHIBIT 10.4

June 26, 2018

[gqcd3eps0bgr000001.jpg]

Mr. Douglas S. Ingram

 

Re:

Amendments to Employment Agreement and CIC Severance Agreement

Dear Doug:

This letter agreement (“Letter Agreement”) amends, effective on the date above,
certain terms of the Change in Control and Severance Agreement (the “CIC
Severance Agreement”) dated June 26, 2017 between you and Sarepta Therapeutics,
Inc. (the “Company”) and the Employment Agreement (the “Employment Agreement”)
dated June 26, 2017 between you and the Company.  Capitalized terms not
otherwise defined in this Letter Agreement have the meanings set forth in the
CIC Severance Agreement.  Except as provided herein, the CIC Severance Agreement
and Employment Agreement will continue in accordance with their terms.

1.Change in Control Vesting.  Notwithstanding anything to the contrary, the “Pro
Rata Equity Vesting Percentage” for purposes of determining the portion of your
outstanding Performance Option Award that will vest on a Covered Termination
during a Change in Control Period pursuant to Section 3(c)(ii) of the CIC
Severance Agreement will equal 100%.  Accordingly, the portion of your
Performance Option Award that will vest on such Covered Termination will not be
prorated for the period in which you performed services for the Company prior to
the Covered Termination.

2.Non-Competition.  The noncompetition covenant set forth in Section 10(b) of
the Employment Agreement will change as follows:

(a)The noncompetition covenant will extend until the later of (x) eighteen (18)
months following the termination of your employment with the Company and (y)
June 26, 2023.

(b)In the second sentence of Section 10(b) of the Employment Agreement, the
language “and Limb-girdle muscular dystrophies” will be added after “Duchenne
Muscular Dystrophy”.

(c)In the second sentence of Section 10(b) of the Employment Agreement, an
activity will be considered “engaged” in only if it is “actively and
significantly engaged” in and an activity will be considered “planned” only if
it has been “specifically planned”.

(d)For the avoidance of doubt, the foregoing changes will not apply to Section
10(c) of the Employment Agreement.

[gqcd3eps0bgr000002.jpg]

--------------------------------------------------------------------------------

 

3.Miscellaneous.

(a)Entire Understanding.  This Letter Agreement sets forth the entire agreement
between you and the Company regarding the amendment of the CIC Severance
Agreement and the Employment Agreement and supersedes any other discussions or
agreements between you and the Company regarding the matters addressed herein.

(b)Dispute Resolution; Governing Law. Any dispute or controversy arising under
or in connection with this Letter Agreement will be settled in accordance with
Section 10 (Dispute Resolution) of the CIC Severance Agreement.  The validity,
interpretation, construction and performance of this Letter Agreement will be
governed by the laws of the Commonwealth of Massachusetts without regard to the
choice of law principles thereof.

(c)Severability; Counterparts.  The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision.  If any provision of this Letter
Agreement is held invalid or unenforceable in part, the remaining portion of
such provision, together with all other provisions of this Letter Agreement,
will remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.  This Letter Agreement may be executed in
several counterparts (including, without limitation, by facsimile, PDF or
electronic transmission), each of which will be deemed an original, and such
counterparts will constitute one and the same instrument.

(d)This Letter Agreement also constitutes an amendment of your Performance Stock
Option Award Agreement under the Company’s 2014 Employment Commencement
Incentive Plan.

[Remainder of Page Intentionally Left Blank]

 

[gqcd3eps0bgr000002.jpg]

--------------------------------------------------------------------------------

 

To indicate your agreement with the foregoing, please sign and return this
Letter Agreement to me.  This Letter Agreement will become effective as of the
date on which you sign below.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Tyronne Howton, Jr.

 

 

 

 

Name: David Tyronne Howton, Jr.

 

 

 

 

Title:   Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Douglas S. Ingram

 

 

 

 

Name: Douglas S. Ingram

 

 

 

 

Date:   June 26, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Letter Agreement]

[gqcd3eps0bgr000002.jpg]